In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Milano, J.), dated September 29, 1999, as granted that branch of the defendants’ motion which was to preclude them from offering evidence at trial pertaining to the injured plaintiffs knee surgery.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted that branch of the defendants’ motion which was to preclude the plaintiffs from offering evidence at trial pertaining to the injured plaintiff’s knee surgery (see, DiDomenico v C & S Aeromatik Supplies, 252 AD2d 41, 53; Squitieri v City of New York, 248 AD2d 201; Kirkland v New York City Hous. Auth., 236 AD2d 170). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.